Citation Nr: 0212890	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  95-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative bilateral antrostomy and allergic rhinitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
meniscectomy of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1974.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 1997 the Board remanded the listed issues 
for further development.  The case has been returned to the 
Board for further appellate action.  


REMAND

The Board's April 1997 remand clearly indicated that the 
veteran was to be afforded VA orthopedic and respiratory 
examinations and that the claims folders were to be made 
available to the examiners prior to the examinations.  
Although the veteran was afforded such examinations in 
December 1997, the examiner conducting the respiratory 
examination indicated that the veteran's VA clinical files 
were reviewed but does not indicate that his claims files was 
reviewed.  Moreover, the examiner did not comment on 
headaches, pain, purulent discharge or crusting as requested 
in the remand.  There is no indication whether the claims 
file was provided for the December 1997 orthopedic 
examination.  A March 2001 VA respiratory examination report 
specifically notes that the veteran's claims file was not 
available.  The March 2001 orthopedic examination does not 
comment on whether the claims file was available.  As the RO 
has not fully complied with the 1997 Board remand additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

A July 2001 VA neurological examiner, while assessing the 
veteran's nonservice-connected peroneal neuropathy, 
recommended that he undergo a joint examination to assess 
more carefully the range of motion of his left knee.  The 
U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The most recent VA treatment records of record are dated in 
May 2001.  The RO should obtain any subsequent ongoing 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 1991 & West Supp. 2001).  The 
veteran should also be provided an opportunity to identify 
and/or submit any relevant private treatment records.

The TDIU issue is inextricably intertwined with the issues of 
entitlement to increased evaluations.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
increased evaluation issues must be resolved prior to further 
appellate action on this issue.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records for the veteran from the VA 
Medical Center in Tampa, Florida, dated 
from May 2001 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folders.

3.  After the above development has been 
completed, the veteran should be afforded 
VA orthopedic and respiratory 
examinations to evaluate the nature and 
extent of his service-connected 
postoperative meniscectomy of the left 
knee and status postoperative bilateral 
antrostomy and allergic rhinitis.  The 
claims folders must be made available to 
the examiners for review prior to the 
examinations, and it should be noted in 
the reports whether the files have been 
reviewed.  

The orthopedic examiner should obtain an 
in-depth history, to include prior 
employment and other physical activities.  
The examination should include range of 
motion and X-ray studies, as well as any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and distinguish, if possible, 
any current left knee symptomatology due 
exclusively to his service-connected 
disability.  The examiner should also 
include comments on any functional loss 
associated with this disability due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The physician 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups. 

The respiratory examiner should describe 
in detail all symptoms attributable to 
the service-connected postoperative 
bilateral antrostomy and allergic 
rhinitis.  The examiner should state 
whether the manifestations include pain, 
purulent nasal discharge, crusting, 
frequently incapacitating recurrences, 
and headaches.  The frequency, severity, 
and etiology of any headaches should be 
described.  The examiner is also 
requested to comment on whether the 
disability requires the use of antibiotic 
treatment, and if so, the duration of the 
treatment and the number of times a year 
that antibiotic treatment is required.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




